DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.
 

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 12/03/2021 is acknowledged.  The applicant elected the species of single stranded RNA for the nucleic acid species of claim 29, small RNA for the RNA species of claim 30, cDNA for the DNA species of claim 31, NO: 1 (P42739) for the macromolecule of claim 32, antibody for the protein species of claim 33, SEQ ID NO: 19 for the nucleic acid species, compound HMDB60017 (NO: 1) for the compound species and (P42379) for the macromolecule species of claim 37, lipid No: 8 and No: 41 = 6:1 for the lipid combination of claim 38, Sphinganine (d22:0) for the lipid species of claim 39, Taraxacum mongolicum for the plant species of claim 41, and Sphinganine (d22:0) for the lipid species, (HMDB60017) for the compound species, (P42739) for the macromolecule species and SEQ ID NO: 19 for the nucleic acid species of claim 43.
The traversal is on the grounds that the relied upon art by the office was from the applicant and cannot be considered prior art.  The examiner acknowledges the mistake made in applying the reference however the requirement is still deemed proper because the special technical feature of one or more lipid components and one or more macromolecules is not a special technical feature and does not make a contribution over the art in view of the document form Lee (JP2018002727A) which discloses a lipid nanoparticle composition used to deliver nucleic acids (see abstract, claim 11-14).
The applicant argues that the groups of inventions do not lack unity because they are drawn to a product, a process of making the product and a use of the product. Although the inventions may be related as a product, manufacture method and use of the product, there is still a lack of unity because the special technical feature has previously been disclosed and thus the invention lacks an inventive step.
The requirement is still deemed proper and is therefore made FINAL.
Claims 36-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/03/2021.
Examiner acknowledges the amendments made to claims 26-29 and canceling of claims 30-31, filed on 09/23/2022.
Claims 26-29 and 32-35 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayes (EP2675918B1), Saraf (Sphingosomes a Novel Approach to Vesicular Drug Delivery, Journal of Pharmacy and Technology, 04-05-2011) and Allegood (Application of Liquid Chromatogtaphy Tandem Mass Spectrometry for the Separation and Quantitative Analysis of Sphingolpids, Georgia Institute of Technology, Dec 2011). This rejection is maintained with previously combined references and slight modifications to take-into-account the amendments field on 09/23/2022.
Hayes’ general disclosure is to liposome-nucleic acid complexes and methods of making (see 0011, summary of invention).
Hayes teaches a liposomal composition for delivery of nucleic acids in which “One preferred method is to prepare a solution of the nucleic acid in an essentially aqueous medium, prepare the lipid component as a solution in the organic solvent, and combine the two solutions, for example by mechanical mixing, in the volume ratio providing in the mixture the necessary content of the organic solvent” (see 0050) and teaches purified liposome (see Fig 12, Fig 14) and further teaches wherein “a lipid component solution can be combined with a nucleic acid solution under conditions that are sufficient to form the desired microparticulate complex” and also teaches that “the temperature range at which the process takes place is above the freezing point of the aqueous/organic solvent mixture, but below the boiling point of the organic solvent; it will typically vary from about 0°C., to no more than 100°C under ambient conditions of pressure. In general, the temperature can be higher for longer, more stable nucleic acids” (see 0049). Hayes also teaches mixing time for 2 minutes (see 0071) and that the RNA’s can be small siRNA or small shRNA (see 0014, 0024 and 0044) and these are small RNA’s.
Hayes does not teach that the method is for preparing a bencaosome, however the steps recited are the same as the instant steps and the term bencaosome appears to be a term created by the applicant which defines a bencaosome as an artificially prepared nano-particle substance with membrane structure. The membrane structure includes one or more lipid components, which are characterized by being derived from chemical synthesis or chemical separation and purification, and include but not limited to the lipids shown in Table 1 or Table 10 or lipids having 70% or more similarity with those shown in Table 1 or Table 10. The lipids are mixed with any one or more of the following: nucleic acids, compounds or macromolecules.  A nano-particle substance with a membrane structure prepared by heating lipids and other substances (see instant page 85-86). Thus, the relied upon art meets the limitations of what is considered by the applicant a bencaosome. 
Hayes does not specifically teach the lipids being selected from the list of lipids in instant claim 26. 
Saraf’s general disclosure is a scientific report on using sphingosomes as drug delivery vesicles (see abstract).
Saraf teaches that “Sphingosomes are vesicular drug delivery systems in which an aqueous volume is enclosed with sphingolipid bilayer membranes. Sphingosomes has an enhanced area of interest because of their applicability in improving the in vivo delivery of various chemotherapeutic agents, biological macromolecules and diagnostics. Sphingosome has major advantages over other vesicular drug delivery systems like high stability, more in vivo circulation time, high tumor loading efficacy in case of cancer therapy as compared to liposomes, niosomes etc. Sphingosomes are clinically used vesicular delivery system for chemotherapeutic agent, biological macromolecule and diagnostics” (see abstract) and also teaches that sphinganines can be used for antifungal therapy (see Table 2). 
Allegood’s general disclosure is a thesis on liquid chromatography and mass spectrometry for the separation and quantitative anaylsis of sphingolipids (see thesis) and is used to make the connection to the particular use of sphinganine as a drug delivery membrane, more specifically d22:0. 
Allegood teaches that “The first product of de novo SL biosynthesis is 3- ketosphinganine, which is rapidly reduced to sphinganine by 3-keto-sphinganine reductase. In many mammalian cell types, phytosphingosine and sphingosine are the products of phytoceramide and ceramide de-N-acylation, respectively, not direct 4- hydroxylation and 4,5-E-desaturation of sphinganine” and also “The number of carbon atoms in mammalian sphingoid bases is usually 18, but longer 20- and 22-carbon sphingoid bases have been detected in both human skin and brain” (see page 4, Sphingoid bases). 
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to optimize the temperature to the instantly taught range because that range is within the range which is known in the art for creating “bencaosomes” or lipid-nanoparticles and any person having skill could easily optimize the temperature based on what type of nucleic acid would be included in within the liposome. It would also have been obvious to utilize small RNAs within the instantly claimed size because small shRNA’s are generally between 19 bp’s to 29 bp’s and small siRNA’s are generally between 20-25 bp’s, and selecting sizes within the claimed 14-32 bp’s would have been prima facie obvious because this range is within known ranges for small shRNA’s and siRNA’s.
It would have further been obvious to use sphinganine, as taught by Saraf, for the membrane because sphinganines are naturally synthesized and metabolized and useful in improving the in vivo delivery of various chemotherapeutic agents and are more stable than most particle delivery agents. Flowing form this line of reasoning, Allegood teaches that certain sphinganines, particularly sphingaine d22:0 is found in human skin and brain tissue, which would allow for the safe and easy delivery into these organs.


Claim 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayes (EP2675918B1), Saraf (Sphingosomes a Novel Approach to Vesicular Drug Delivery, Journal of Pharmacy and Technology, 04-05-2011) and Allegood (Application of Liquid Chromatogtaphy Tandem Mass Spectrometry for the Separation and Quantitative Analysis of Sphingolpids, Georgia Institute of Technology, Dec 2011) as applied to claims 26 above and further in view of Lee (JP20182727A), and Zhou (miR-625 suppresses tumor migration and invasion by targeting IGF2BP1 in hepatocellular carcinoma, Oncogene (2015) 345, 965-977). This rejection is maintained with slight modifications to take-into-account the amendments field on 09/29/2022.
Hayes teaches the method of making the “bencaosome” as described in the above rejection of claim 26 and the lipid being Sphinganine (d22:0), however does not teach the small RNA being SEQ ID NO: 25 (PGY-sRNA-6) or SEQ ID NO: 6 (HJT-sRNA-m7), or disclose the zeta potential and size of the average particle. 
Lee’s general disclosure is to lipid nanoparticles for antisense oligonucleotide delivery (see abstract). 
Lee teaches “When preparing lipid nanoparticles (LN), it is necessary to consider zeta potential or surface charge. For systemic delivery, the LN zeta potential should typically not be too positive or too negative. LN with a large positive charge tends to interact non-specifically with target cells and circulating plasma proteins and may cause cytotoxic effects. Alternatively, LN with a large negative charge, which also cannot effectively incorporate negatively charged nucleic acids, can induce rapid RES-mediated clearance, thus diminishing therapeutic efficacy. LN with a neutral to moderate charge is optimal for drug and gene delivery in vivo (see page 3, para. 7). Lee also discloses using zeta potentials between 14.5 and 29.4 mV (see page 14), which is less than 60 and 50 mV.
Lee also teaches particle sizes of 92.7 to 124 nm (also see page 14, last para.) and teaches that there are many known methods for reducing the size of lipid nanoparticles such as Avestin Emulsiflex C5 or by injection with a Lipex Biomembrane injector using polycarbonate membrane or appropriate pore sizes (see page 7, para. 6). 
The miRBase program (https://www.mirbase.org/search.shtml) (copies of pages to links for the stepwise process of locating miRs are included  in the file wrapper), which is a search database for microRNA’s can convert the nucleotide sequences used by the applicant to proper RNA nucleotide bases (thymine converted to Uracil) and find matching microRNA’s along with published peer-reviewed papers on identified microRNA’s. When SEQ ID NO: 25 (PGY-sRNA-6) was plugged into miRBase the program identified miR-625 with all matching sequence reads. After looking into functions of miR-625 the office found the following art by Zhou which elaborates on useful functionality of the mircoRNA.
Zhou’s general disclosure is a scientific report on miR-625 having anti-tumor properties (see abstract).
Zhou teaches that “Re-expression of miR-625 in HCC cells was remarkably effective in suppressing cell migration and invasiveness in vitro and in vivo. Mechanistically, miR-625 was confirmed to downregulate IGF2 mRNA-binding protein 1(IGF2BP1) directly, the expression of which was inversely correlated with the level of miR-625 in HCC cell lines and tissues” and that “our data suggest that miR-625 might function as an antimetastatic miRNA to have an important role in HCC progression by modulating the IGF2BP1/PTEN pathway. The newly identified miR-625/IGF2BP1 axis represents a new potential therapeutic target for HCC treatment” (see abstract). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date to create a lipid nanoparticle/liposome by the process described by Hayes with the knowledge provided by Lee to have zeta potentials that are not too positive or too negative and particle sizes small enough for effective drug delivery and better stability of the nanoparticle. 
It would have further been obvious to control and optimize the amount of lipid to nucleic acid to the instant range because too little of the lipid would create membranes not large enough to contain the nucleic acid and could affect zeta potential and particle size.
Finally including the small RNA with SEQ ID NO: 25 (PGY-sRNA-6) would have been obvious because this sequence is of a known mature microRNA (miR-625) having antimetastatic functioning in hepatocellular carcinoma. Thus, creating a lipid nanoparticle with certain parameters such as size, concentrations, zeta potential and components such as sphingaine d22:0 has already been described in the art and the inclusion of certain small RNAs with known functions such as having antimetastatic properties to create a drug which can be delivered through a lipid nanoparticle would have been prima facie obvious because an artisan of skill would want to use this as a drug and drug-delivering vehicle.


Saraf teaches that Sphingosomes is bilayered vesicles in which an aqueous volume is entirely enclosed 
by  membrane  lipid  bilayer  mainly  composed  of  natural  or  synthetic  sphingolipid. 
Sphingosomes solve the  major drawback of vesicle system  (liposomes, niosomes)  like less 
stability, less in vivo circulation time,  low tumor loading efficacy  in case  of cancer therapy. 
Sphingosomes  are  clinically used  delivery  system  for  chemotherapeutic agent,  biological 
macromolecule and diagnostics
Saraf teaches that Sphingosomes is bilayered vesicles in which an aqueous volume is entirely enclosed 
by  membrane  lipid  bilayer  mainly  composed  of  natural  or  synthetic  sphingolipid. 
Sphingosomes solve the  major drawback of vesicle system  (liposomes, niosomes)  like less 
stability, less in vivo circulation time,  low tumor loading efficacy  in case  of cancer therapy. 
Sphingosomes  are  clinically used  delivery  system  for  chemotherapeutic agent,  biological 
macromolecule and diagnostics
Sphingosomes is bilayered vesicles in which an aqueous volume is entirely enclosed 
by  membrane  lipid  bilayer  mainly  composed  of  natural  or  synthetic  sphingolipid. 
Sphingosomes solve the  major drawback of vesicle system  (liposomes, niosomes)  like less 
stability, less in vivo circulation time,  low tumor loading efficacy  in case  of cancer therapy. 
Sphingosomes  are  clinically used  delivery  system  for  chemotherapeutic agent,  biological 
macromolecule and diagnostics
Saraf teaches that Sphingosomes is bilayered vesicles in which an aqueous volume is entirely enclosed 
by  membrane  lipid  bilayer  mainly  composed  of  natural  or  synthetic  sphingolipid. 
Sphingosomes solve the  major drawback of vesicle system  (liposomes, niosomes)  like less 
stability, less in vivo circulation time,  low tumor loading efficacy  in case  of cancer therapy. 
Sphingosomes  are  clinically used  delivery  system  for  chemotherapeutic agent,  biological 
macromolecule and diagnostics
Sphingosomes is bilayered vesicles in which an aqueous volume is entirely enclosed 
by  membrane  lipid  bilayer  mainly  composed  of  natural  or  synthetic  sphingolipid. 
Sphingosomes solve the  major drawback of vesicle system  (liposomes, niosomes)  like less 
stability, less in vivo circulation time,  low tumor loading efficacy  in case  of cancer therapy. 
Sphingosomes  are  clinically used  delivery  system  for  chemotherapeutic agent,  biological 
macromolecule and diagnostics
Claims 26, 29 and 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hatanaka (WO2016153012A1), Hayes (EP2675918B1), Saraf (Sphingosomes a Novel Approach to Vesicular Drug Delivery, Journal of Pharmacy and Technology, 04-05-2011) and Allegood (Application of Liquid Chromatogtaphy Tandem Mass Spectrometry for the Separation and Quantitative Analysis of Sphingolpids, Georgia Institute of Technology, Dec 2011). This rejection is maintained with previously utilized references and slight modifications the teachings of Hayes from above due to the amendments filed on 09/29/2022.
Hatanaka’s general disclosure is to nucleic acid-containing nanoparticles (see abstract).
Regarding claim 26, Hatanaka teaches a nucleic acid-containing lipid nanoparticle comprising a lipid (see claim 1) and teaches preparing a first lipid solution with a nucleic acid in a mixed solvent of water-miscible organic solvent and water (see claim 22) and teaches that “In preparing the first lipid solution, the nucleic acid may be dissolved in water or aqueous buffer solution or added to an organic solvent solution of a lipid, or an organic solvent solution of a lipid may be added to an aqueous solution or aqueous buffer solution of the nucleic acid” (see 0458).  Furthermore, Hatanaka teaches these nucleic acids to be small RNAs such as siRNA (see description of document, page 3).
Hatanaka also teaches that examples of the phospholipids in the neutral lipid include natural or synthetic phospholipids (see 0486) and teaches that the lipids were purified by silica gel columns (see different examples 1, 6, 7, 8, 9, 10 etc.).
Hatanaka also teaches that “Although there are no particular limitations on the temperature during preparation of the organic solvent solution containing nucleic acid and lipid provided the nucleic acid and lipid dissolve, it is preferably 10°C to 60°C, more preferably 20°C to 50°C and even more preferably 20°C to 30°C. Furthermore, in the case of heating to 30°C or higher, lipid nanoparticles can be produced using a smaller amount of solvent due to the increase in solubility of the nucleic acid and lipid” (see 0473). Hatanaka specifically teaches that the temperature at which the lipid and nucleic acids are combined is not particularly limited (see page 64, second to last para.).
Regarding claim 29, Hatanaka teaches wherein the nucleic acid is a single-stranded RNA such as shRNA (short hairpin RNA) (see 0439 and 0451-0453).
Regarding claims 34-35, pertaining to the use of the bencaosome, the use of the bencaosome is an intended use of the composition and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior structure is capable of performing the intended use, then it meets the claim. In this context the prior art would be able to enable a small RNA to enter cells efficiently because Hatanaka teaches a method of forming a complex of a nucleic acid with a cationic lipid and other lipids followed by administering that complex is known as a means of efficiently delivering nucleic acids such as plasmid DNA (pDNA), antisense oligodeoxynucleic acids (ODN) and short interfering RNA (siRNA) to cells in vivo (see 0002).
Hatanaka also teaches parenteral and oral administration such as oral, intratracheal, intrarectal, subcutaneous, intramuscular or intravenous administration, preferably intravenous administration, subcutaneous administration or intramuscular administration, and more preferably intravenous administration (see 0513). 
Hatanaka does not specifically teach that the method is for preparing a bencaosome, however, the steps recited are the same as the instant steps and the term bencaosome appears to be a term created by the applicant which defines a bencaosome as an artificially prepared nano-particle substance with membrane structure. The membrane structure includes one or more lipid components, which are characterized by being derived from chemical synthesis or chemical separation and purification, and include but not limited to the lipids shown in Table 1 or Table 10 or lipids having 70% or more similarity with those shown in Table 1 or Table 10. The lipids are mixed with any one or more of the following: nucleic acids, compounds or macromolecules.  A nano-particle substance with a membrane structure prepared by heating lipids and other substances (see instant page 85-86). Therefore, the relied upon art meets the limitations of what is considered by the applicant a bencaosome. 
Hatanaka does not teach the specific lipids in claim 26.
Saraf’s general disclosure is a scientific report on using sphingosomes as drug delivery vesicles (see abstract).
Saraf teaches that “Sphingosomes are vesicular drug delivery systems in which an aqueous volume is enclosed with sphingolipid bilayer membranes. Sphingosomes has an enhanced area of interest because of their applicability in improving the in vivo delivery of various chemotherapeutic agents, biological macromolecules and diagnostics. Sphingosome has major advantages over other vesicular drug delivery systems like high stability, more in vivo circulation time, high tumor loading efficacy in case of cancer therapy as compared to liposomes, niosomes etc. Sphingosomes are clinically used vesicular delivery system for chemotherapeutic agent, biological macromolecule and diagnostics” (see abstract) and also teaches that sphinganines can be used for antifungal therapy (see Table 2). 
Allegood’s general disclosure is a thesis on liquid chromatography and mass spectrometry for the separation and quantitative anaylsis of sphingolipids (see thesis) and is used to make the connection to the particular use of sphinganine as a drug delivery membrane, more specifically d22:0. 
Allegood teaches that “The first product of de novo SL biosynthesis is 3- ketosphinganine, which is rapidly reduced to sphinganine by 3-keto-sphinganine reductase. In many mammalian cell types, phytosphingosine and sphingosine are the products of phytoceramide and ceramide de-N-acylation, respectively, not direct 4- hydroxylation and 4,5-E-desaturation of sphinganine” and also “The number of carbon atoms in mammalian sphingoid bases is usually 18, but longer 20- and 22-carbon sphingoid bases have been detected in both human skin and brain” (see page 4, Sphingoid bases). 
Hayes teaches mixing the lipid and nucleic acids in a range that will typically vary from about 0°C., to no more than 100°C and also teaches the temperature can be higher for longer, more stable nucleic acids (see 0071).
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to modify the temperature range to that of the instantly taught range because Hatanaka teaches that the temperature range is not particularly limited and Hayes teaches the range can be up to 100 degrees Celsius and that some nucleic acids can withstand higher temperatures.
It would have further been obvious to use sphinganine, as taught by Saraf, for the membrane because sphinganines are naturally synthesized and metabolized and useful in improving the in vivo delivery of various chemotherapeutic agents and are more stable than most particle delivery agents. Flowing form this line of reasoning, Allegood teaches that certain sphinganines, particularly sphingaine d22:0 is found in human skin and brain tissue, which would allow for the safe and easy delivery into these organs.



Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hatanaka (WO2016153012A1), Hayes (EP2675918B1), Saraf (Sphingosomes a Novel Approach to Vesicular Drug Delivery, Journal of Pharmacy and Technology, 04-05-2011) and Allegood (Application of Liquid Chromatogtaphy Tandem Mass Spectrometry for the Separation and Quantitative Analysis of Sphingolpids, Georgia Institute of Technology, Dec 2011) as applied to claims 26, 29 and 34-35 above, and further in view of Li (Polyubiquitin chains: functions, structures, and mechanisms, Cell Mol Life Sci. 2008, Aug; 65(15): 2397-2406). This rejection is maintained with slight modificaitons due to the response filed on 09/29/2022. 
Hatanaka, Hayes, Saraf, and Allegood’s combined art teaches each component of instant claim 26, however is silent on the macromolecule being polyubiquitin (macromolecule P42739).
Li’s general disclosure is a scientific report on polyubiquitin (see abstract).
Li teaches that “polyubiquitin chains bearing different linkages convey distinct structural and functional information. A well accepted doctrine in the field is that ubiquitin chains linked by Lys48 target substrates to a multi-subunit protease termed the proteasome for degradation. In contrast, Lys63-linked chains perform non-proteolytic functions in at least four pathways: DNA damage repair, cellular signaling, intracellular trafficking, and ribosomal biogenesis” (see page 2, Intro).
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to include polyubiquitin as a deliverable macromolecule in the lipid nanoparticle taught by Hatanaka because polyubiquitins are molecules which are known to degrade proteins and/or function in certain pathways for DNA damage repair, cell signaling, trafficking and ribosomal biogenesis as taught by Li.  Polyubiquitin can be included as a molecule in a nanoparticle for treatments of certain disease pertaining to protein degradation (unwanted proteins in a cell) or enhancing certain cellular pathways in DNA damage repair. 
There would have been a reasonable expectation of success in being able to incorporate polyubiquitin into a nanoparticle because Hatanaka teaches nucleic acid sizes of up to 1,000 kDa (see 0436) and ubiquitin is approximately around 8.6 kDa in size. Hatanaka would have very limited experimentation needed to determine if the molecule could be incorporated into the lipid nanoparticle. 

Claims 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Hatanaka (WO2016153012A1), Hayes (EP2675918B1), Saraf (Sphingosomes a Novel Approach to Vesicular Drug Delivery, Journal of Pharmacy and Technology, 04-05-2011), Allegood (Application of Liquid Chromatogtaphy Tandem Mass Spectrometry for the Separation and Quantitative Analysis of Sphingolpids, Georgia Institute of Technology, Dec 2011) and Li (Polyubiquitin chains: functions, structures, and mechanisms, Cell Mol Life Sci. 2008, Aug; 65(15): 2397-2406) as applied to claims 26, 29, 32 and 34-35 above and further in view of Edelson (AU2012209339A1). This rejection is maintained with slight modifications due to the amendments filed on 09/29/2022. 
Hatanaka, Hayes, Saraf, Allegood and Li’s combined art teaches each component of instant claims 26 and 32, however is silent on the macromolecule being an antibody.
Edelson’s general disclosure is to nanoparticle compositions (see abstract and title).
Edelson teaches a nanoparticle composition comprising a population of particles wherein the majority of particles have diameters between approximately 10 and approximately 300 nanometers, wherein the nanoparticle composition comprises at least one aqueous dispersion medium, at least one oil, and at least one surfactant, wherein the oil is a medium chain triglyceride, wherein the surfactant is a polysorbate, and wherein the ratio of oil to surfactant is between about 0.5:1 to about 1:1 (see claim 1). 
Regarding claim 33, Edelson also teaches nanoparticle compositions may contain an antibody (see 000310) and teaches any small molecule which can act as a drug and/or one that has been deemed safe and effective for use in humans by the FDA (see 000311) can be incorporated into nanoparticles.
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to include antibodies in the nanoparticle taught by Hatanaka because the lipid nanoparticle sizes are similar in nature and would be able to contain the antibody. Antibodies are taught in the art for being included in nanoparticles especially if they can act as a drug and are safe and effective forms of treatment. Antibodies are obvious molecules to include in nanoparticles because DNA transport into cells is an essential requirement for gene therapy and the use of nanoparticles to deliver antibodies allows for reduction in antibody dosing and may represent a suitable alternative to increase antibody stability. 
There would have been a reasonable expectation of success in arriving at the instant invention because nanoparticles have been widely disclosed in the art and what is included in those nanoparticles have also been widely disclosed. It would have been prima facie obvious to include antibodies in nanoparticles and with a reasonable expectation of success because lipid nanoparticles with incorporated antibodies have already been described in the prior art.


Response to Arguments
Applicant's arguments filed 09/29/2020 have been fully considered but they are not persuasive. The applicant’s arguments are made particularly to the temperature ranges that Hayes teaches and that the range taught is broad. The applicant also makes use of such broad temperature ranges as can be seen in the specifications where the applicant states that “treating the obtained mixture by heating, wherein the heating temperature is preferably from about 0 degrees Celsius to about 100 degrees Celsisus” (see throughout specs page 4, 7, 9, 13 etc.). The optimization parameters of temperatures of mixing the lipid and small RNA would have been something easily controlled by persons skilled in the art. It is known that small miRNAs are more stable especially because of their hairpin-like secondary/tertiary structures. Furthermore, lipids especially bilipids are known to protect components contained within from outside extrinsic factors such as from heat degradation. 
The applicant argues that since Hayes gives working examples for siRNA and shRNAs being heated with liposomes at temperatures lower than 53 degrees Celsius that this would teach away from the winder range which is taught by Hayes (0-100 degrees C). Although Hayes may teach certain temperatures useful for specific lipids and siRNA/shRNA complexes, it would still be known that all lipids are not structurally the same which can also be said for the variety of small RNAs. It would be understood that the range taught by Hayes is dependent upon the combination of lipids and small RNAs used in the invention. Persons skilled in the art would know to test and optimize different ranges within the disclosed range of 0-100 degrees and would end up arriving at the instantly taught range. Just because a working example is not given in the instantly taught range does not make the teaching unreliable or unenabled. 
The applicant argues unexpected results for Lipid no 41 and small RNAs HJT-sRNA-m7 or PGY-sRNA-6 being heated at 80-100 degrees Celsius and being efficiently delivered into A549 and MRC-5 cells, mouse blood cells, mouse small intestine, mouse stomach and mouse liver. These results, however are not unexpected. These results would have been expected as the prior art already teaches wherein sphingosomes have an enhanced area of interest because of their applicability in improving the in vivo delivery of various chemotherapeutic agents, biological macromolecules and diagnostics. Sphingosomes have major advantages over other vesicular drug delivery systems like high stability, more in vivo circulation time, high tumor loading efficacy in case of cancer therapy as compared to liposomes, niosomes etc. More specifically lipid no 41 has been detected in both human skin and brain, thus making its clinical practice safe and efficacious. Thus, being able to effectively use these lipids as a drug delivery agent with success is not unexpected.
The applicant argues that example 12 takes lipid No. 38 as an example to show that higher temperatures provided better small RNA delivery efficiency as compared to lower temperatures. This may be the case, however this was not the lipid being examined and these results are not commensurate in scope with what is being examined. The same is said for the example 12 (see page 246 of specs and page 122 of drawings), the applicant shows data for lipid number 38 and the same nucleic acid HJT-sRNA-m7, both of which were not elected on by the applicant and the specific RNA sequence that the data shows evidence to was listed in alternative form in the claims and was not rejected upon as the other nucleic acid species was relied upon, thus the data is not commensurate in scope with the elected species.
Even if these lipids and nucleic acids were elected, the claims would have to be commensurate in scope with what the data represents as all lipids and nucleic acids claimed so broadly would not exert these specific properties of having increased delivery efficacy when heated within the claimed range. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (see MPEP 716.02(d)). In this case the evidence is supported only for the very specific combination of lipids (see page 153 and 174 of specs) or the single lipid no. 38 and the nucleic acid which is HJT-sRNA-m7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMAN             Examiner, Art Unit 1655        

/SUSAN HOFFMAN/             Primary Examiner, Art Unit 1655